Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on August 19, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

	The applicant is reminded of the applicant’s duties under 37 CFR 1.126.  The applicant is required to amend the claims so as to address the omission of claim 16 in the originally filed claims and in the current set of claims.  Under 37 CFR 1.126, the applicant cannot simply “renumber” claims in order to correct the omission of claim 16.  In applicant’s next response, it is suggested the applicant include claim 16, indicate that claim 16 has been cancelled, and maintain the claim numbering as set forth in applicant’s amendment of May 4, 2022.  Accordingly, the claims have been examined per their numbering as set forth in the applicant’s response of May 4, 2022.

Election/Restrictions
Applicant’s election without traverse of Groups A and I in the reply filed on November 11, 2021 is acknowledged.
Claims 7-9, 18, 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Drawings
The drawing correction filed May 4, 2022 and August 19, 2022 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the open position and the closed position” on line 15 of claim 1 render the claims indefinite because they lack antecedent basis.  Note that the closure panel has the open and closed positions rather than the hinge.
	Recitations such as “the the” on line 1 of claim 12 is grammatically incorrect.
	Recitations such as “the second hinge has the second body side portion” on lines 1-2 of claim 12 render the claims indefinite because they are redundant.  Note that the applicant has already set forth “a second body side portion of a second hinge” on line 2 of claim 2.
	Recitations such as “a second pivot axis” on lines 5-6 of claim 12 render the claims indefinite because it is unclear how the second body side portion and the second panel side portion can be coupled to one another along a second pivot axis.  Note that the first and second body side portions and the first and second panel side portions are coupled to one another along the same pivot axis 18 as shown in figure 1B.
	Recitations such as “the open position and the closed position” on line 20 of claim 12 render the claims indefinite because they lack antecedent basis.  Note that the closure panel has the open and closed positions rather than the hinge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajenke et al. (US 8500185).  Krajenke et al. discloses a hinge based counterbalance mechanism for operating a hinge 20 of a closure panel 24 of a vehicle 22 to assist in opening and closing of the closure panel 24 between a closed position and an open position about a pivot axis 32, the hinge based counterbalance mechanism including:
the hinge having a body side portion 34 for connecting to a body 26 of the vehicle 22 and a panel side portion 38 for connecting to the closure panel 24, the body side portion and the panel side portion coupled to one another along the pivot axis;
a torsion element 44 having a free end 48 and a fixed end 50 coupled to either of the body side portion or the body, the fixed end inhibited from rotating relative to the free end and the free end able to rotate about a torsion axis 52 of the torsion element; and 
a mechanical coupling mechanism 56 coupling the free end 48 to the panel side portion 38, the mechanical coupling mechanism providing for variability in torque output of the torsion element applied from the torsion element to the panel side portion as the hinge moves between the open position and the closed position (claim 1);
wherein the fixed end 50 is mounted to a second body side portion 36 of a second hinge (not numbered, but shown on the left in figure 3) and a second fixed end 60 of a second torsion element 46 is mounted to the body side portion 34 of the hinge (claim 2);
	wherein the mechanical coupling mechanism 56 is a multi-bar linkage (claim 3);
	wherein the multi-bar linkage 56 is connected to a pivot element (labeled below) mounted on the pivot axis, the pivot element fixedly attached to the panel side portion 38 (claim 4);
wherein the torsion element 44 is a solid rod or hollow tube (claim 10);
wherein the second hinge 20 has the second body side portion 36 for connecting to the body 26 of the vehicle 22 and has a second panel side portion 40 for connecting to the closure panel 24, the second body side portion and the second panel side portion coupled to one another along a second pivot axis 32; the torsion element 44 as a first torsion element has the fixed end 50 as a first fixed end coupled to the body 26 and the free end 48 as a first free end coupled to the body side portion 34 of the hinge, the first fixed end inhibited from rotating relative to the first free end and the first free end able to rotate about the torsion axis 52 as a first torsion axis of the first torsion element; the second torsion element 46 has the second fixed end 62 coupled to the body and a second free end 60 coupled to the second body side portion 36 of the second hinge, the second fixed end 62 inhibited from rotating relative to the second free end 60 and the second free end able to rotate about a second torsion axis 64 of the second torsion element 46; the mechanical coupling mechanism 56 as a first mechanical coupling mechanism coupling the first free end 48 to the panel side portion 38 of the hinge, the first mechanical coupling mechanism 56 providing for variability in the torque output of the first torsion element 44 applied from the first torsion element 44 to the panel side portion 38 of the hinge as the hinge moves between the open position and the closed position; and a second mechanical coupling mechanism 68 coupling the second free end 60 to the second panel side portion 40 of the second hinge, the second mechanical coupling mechanism 68 providing for variability in torque output of the second torsion element 46 applied from the second torsion element to the second panel side portion 40 of the second hinge as the second hinge moves between a respective open position and a respective closed position (claim 12);
wherein the closure panel 24 is selected from the group consisting of: a lift gate; a trunk, a hood, and a swing door (claim 14);
	wherein the torsion element 44 is positioned in an aperture (labeled below) of the body side portion 34 such that the torsion element 44 is free to rotate at the free end 48 (claim 15);
wherein the mechanical coupling mechanism 56 has a first bar 78 of the multi-bar linkage mounted on the torsion element 44, such that the first bar rotates conjointly with the torsion element (claim 19).

Claims 1, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajenke et al. (US 8500185).  Krajenke discloses a hinge based counterbalance mechanism for operating a hinge 20 of a closure panel 24 of a vehicle 22 to assist in opening and closing of the closure panel 24 between a closed position and an open position about a pivot axis 32, the hinge based counterbalance mechanism including: 
the hinge having a body side portion 34 for connecting to a body 26 of the vehicle 22 and a panel side portion (labeled below) for connecting to the closure panel 24, the body side portion 34 and the panel side portion coupled to one another along the pivot axis 32; 
a torsion element 44 having a free end 48 and a fixed end 50 coupled to either of the body side portion or the body, the fixed end 50 inhibited from rotating relative to the free end 48 and the free end 48 able to rotate about a torsion axis 52 of the torsion element 44; and 
a mechanical coupling mechanism 56 coupling the free end 48 to the panel side portion, the mechanical coupling mechanism 56 providing for variability in torque output of the torsion element 44 applied from the torsion element to the panel side portion as the hinge moves between the open position and the closed position (claim 1);
wherein the mechanical coupling mechanism 56 is connected to a pivot element 38 mounted concentrically with the pivot axis 32, the pivot element 38 and the panel side portion configured to rotate conjointly (claim 21);
	wherein the mechanical coupling mechanism 56 is fixedly connected to the pivot element 38 since they are pivotally fixed to one another, the pivot element 38 fixed with the panel side portion for conjoint rotation (claim 22);
wherein the mechanical coupling mechanism 56 comprises a first bar (labeled below) fixedly connected to the free end 48 for co-rotation with the torsion element 44, a second bar (labeled below) fixedly connected to the pivot element 38 since they are pivotally fixed together for co-rotation with the pivot element 38, and a third bar (labeled below) pivotally connected to the first bar and the second bar (claim 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a drive shaft 11 of a motor 7 (claim 5); the motor 7 is mounted on a body side portion 5 of a hinge (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor and drive shaft, as taught by Schachtl, to enable automated opening and closing of the closure panel.
	It should be noted that the pivot element of Krajenke et al. will be operationally coupled to the drive shaft of the motor since the motor of Schachtl and the pivot element of Krajenke et al. will both be operationally connected about the pivot axis 32 of Krajenke et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Duffy (US 7730584).  Duffy discloses a torsion element comprising a coil spring 50.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a coil spring, as taught by Duffy, to reduce the amount of space required to house the hinge and torsion element combination.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a motor 7 mounted on the body side portion 5 of a second hinge 2, 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a second motor, as taught by Schachtl, to enable automated opening and closing of the closure panel.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a multi-bar linkage 10, 12, 13, 14 which connects a torsion element 7 to a panel side portion 2 of a hinge, wherein the multi-bar linkage is a four bar linkage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke et al. with a four bar linkage, as taught by Schachtl, to more accurately control how the force of the torsion element is applied to the hinge.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krajenke et al. as applied to claims 1-4, 10, 12, 14, 15 and 19 above, and further in view of Schachtl (US 2004/0244294).  Schachtl discloses a gear (not shown, but set forth on line 7 of paragraph 15) fixedly connected to a pivot element 14, wherein the drive shaft 11 of a motor 7 is operationally coupled to the gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Krajenke with a motor, drive shaft and gear mechanism, as taught by Schachtl, to enable automated opening and closing of the closure panel.


    PNG
    media_image1.png
    1184
    1107
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    981
    1130
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1632
    1088
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
The applicant’s arguments concerning the patentability of claim 1 are not well understood.  The applicant’s only amendment to claim 1 is to recite that the body side portion and the panel side portion are coupled to one another along the pivot axis.  Krajenke et al. clearly discloses that the body side portion 34 and the panel side portion 38 are coupled to one another along the pivot axis 32.
With respect to the applicant’s comments concerning misnumbered claim 21, the examiner respectfully disagrees.  Misnumbered claim 21 has been amended to recite that the pivot element is mounted concentrically with the pivot axis.  Krajenke et al. discloses that the pivot element 38 is mounted concentrically with the pivot axis 32 as shown in figure 3.
With respect to the applicant’s comments concerning misnumbered claim 22, the examiner respectfully disagrees.  The bar of the mechanical coupling mechanism 56 is fixedly connected to the pivot element 38 even though it is able to rotate relative to the pivot element 38.  This is analogous to the wheel of a car being fixedly connected to the vehicle.  Although the wheel is able to rotate relative to the vehicle it is still fixedly connected to the vehicle.  
With respect to the applicant’s comments concerning misnumbered claim 23, the examiner respectfully disagrees.  The gear of Schachtl it fixedly connected to a pivot element since they are at least rotatably fixed to one another.
With respect to the applicant’s comments concerning misnumbered claim 24, the examiner respectfully disagrees.  As shown in the marked-up copy of figure 3 of Krajenke et al., Krajenke et al. discloses a second bar.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634